“This supplemental Notice of Allowance (NOA) is to acknowledge the typographical error in the Examiner’s Amendment of the previous NOA mailed on 03/03/2022. The application remains in condition for allowance for the reasons of record”

DETAILED ACTION
In application filed on 01/02/2019, Claims 1-6 and 8-16 are pending. Claims 1-6 and 8-16 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2019 and 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John M. Bird on 03/3/2022.
The application has been amended as follows:

Claim 1 (currently amended): An aseptic sampling flow path kit to be applied to an isolator having a liquid delivery port, comprising: 
	a sampling section;
	 a first flow path that communicates with the sampling section, and that connects an inside of the isolator to an outside of the isolator through the liquid delivery port, wherein a part of the first flow path is a germicidal flow path to which a germicidal unit is applicable; 
	at least one one-way valve which is disposed in the first flow path, and that limits flow of fluid in the first flow path to a direction from the sampling section toward the liquid delivery port; and
	 an aseptic connection coupling that is disposed on a downstream side of the germicidal flow path and the one-way valve in the first flow path, the aseptic connection coupling configured to be detachably connected 

Claim 8 (currently amended): A sampling apparatus comprising: 
	an isolator;
	 a liquid delivery port that is disposed in the isolator; a sampling section that is disposed inside the isolator; 

	 at least one one-way valve which is disposed in the first flow path, and which is configured to limit[[s]] flow of fluid in the first flow path to a direction from the sampling section toward the liquid delivery port; and 
	a germicidal unit that radiates at least one of radiation, electron beams, ultraviolet rays, or heat to 

Reasons for Allowance
Claims 1-6 and 8-16 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-6 and 8-16 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1 and 8 as a whole disclose the combination of steps of independent Claims 1 and 8 limitations. 
The closest prior art, Oura (US20120252110A1) teaches an aseptic sampling flow path kit to be applied to an isolator (abstract; Fig.1-4, ref. 101) having a liquid delivery port (Fig.1-4, ref. 171), comprising:
a sampling section; (Para 0024; Fig.1- 4, ref. 141).
a first flow path (Para 0025; Fig. 4, ref 150) that communicates with the sampling section (Para 0024; Fig.1-4, ref.141), and that connects an inside of the isolator  (Abstract; Fig.1-2, ref 101) to an outside of the isolator (Abstract; Fig.1-2, ref 101) through the liquid delivery port (Para 0026; Fig.1-4, ref 161), wherein a part of the first flow path is a germicidal flow path to which a germicidal unit is applicable;
wherein at least a part of the first flow path (Para 0025; Fig. 4, ref.150) is a germicidal flow path to which a germicidal unit is applicable. Oura teaches a first flow path (Para 0025; Fig. 4, ref.150) and the claimed “germidical” is interpreted as a method of intended use. The structure of the “at least a part of the first flow path is capable of performing the function of “being germicidal” and this given the appropriate patentable weight to the extent of communicating with the inside of the sterile space (Para 0027);
at least one one-way valve (Para 0026; Fig, 4, ref. 165) which is disposed in the first flow path (Para 0025; Fig. 4, ref.150), and that limits flow of fluid in the first flow path to a direction from the sampling section toward the liquid delivery port. This limitation is interpreted as a method of intended use and given patentable weight to the extent of effecting the one-way valve to allow fluid to flow in the in the delivery flow path (150) (‘via the liquid delivery port (161)’) from the internal space of the sterile chamber (120) (including ‘sampling section (141)’) toward the external space, does not interrupt the flow, and which interrupts only the reverse flow (the flow directed from the external space toward the internal space of the sterile chamber 120) (Para 0027);
an aseptic connection coupling (Oura, Annotated Fig. 4); of the germicidal flow path and the one-way valve in the first flow path (Para 0025; Fig. 4, ref 150);

    PNG
    media_image1.png
    467
    795
    media_image1.png
    Greyscale

Oura, Annotated Fig. 4

However, Oura (US20120252110A1) does not teach or fairly suggest the combination and steps of the limitation:
an aseptic connection coupling that is disposed on a downstream side of the germicidal flow path and the one-way valve in the first flow path, the aseptic connection coupling configured to be detachably connected to another coupling outside the isolator. 

Regarding Claim 8, the closest prior art, Oura (US20120252110A1) teaches a sampling apparatus comprising:
an isolator (abstract; Fig.1-4, ref. 101);
a liquid delivery port (Para 0026; Fig.1-4, ref 161), that is disposed in the isolator (abstract; Fig.1-4, ref. 101);
a sampling section (Para 0024; Fig.1- 4, ref.141) that is disposed inside the isolator (abstract; Fig.1-4, ref. 101);
a first flow path (Para 0025; Fig. 4, ref.150) that communicates with the sampling section (Para 0024; Fig.1-4, ref.141), and that connects an inside of the isolator to an outside of the isolator (Abstract; Fig.1-4, ref. 101) through the liquid delivery port (Para 0026; Fig.1-4, ref 161), wherein a part of the first flow path (Para 0025; Fig. 4, ref.150) is a germicidal flow path (Para 0025; Fig. 4, ref.150) and the germicidal flow path is disposed on a downstream side of the liquid delivery port (Fig. 4). Oura teaches a part (‘structural portion’) of the first flow path (Para 0025; Fig. 4, ref.150) and the claimed “germidical” is interpreted as a method of intended use. The structure of the “a part of the first flow path” is capable of performing the function of “being germicidal” and this given the appropriate patentable weight to the extent of fluidly communicating with the inside of the sterile space (Para 0027);
at least one one-way valve (Para 0026; Fig, 4, ref. 165) which is disposed in the first flow path (Para 0025; Fig. 4, ref.150), 

However, Oura (US20120252110A1) does not teach or fairly suggests the combination and steps of the limitation:
“is configured to limit flow of fluid in the first flow path to a direction from the sampling section toward the liquid delivery port; and 
a germicidal unit that radiates at least one of radiation, electron beams, ultraviolet rays, or heat to perform perform sterilization to the germicidal flow path, the germicidal unit being located outside of the isolator.
Therefore Claims 1-6 and 8-16 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 8. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797      

 
/LYLE ALEXANDER/ Supervisory Patent Examiner, Art Unit 1797